—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J., at hearing; Joseph Fisch, J., at jury trial and sentence), rendered May 7, 1996, convicting defen*261dant of robbery in the first degree, and sentencing him to a term of 3Vs to 10 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, including those concerning the description of the robber and defendant’s appearance at the time of his arrest, which are supported by the record. The record supports the court’s finding of probable cause. In any event, the record fully supports the court’s finding of independent source.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to do so, we would reject them. Concur — Rosenberger, J. P., Williams, Tom and Mazzarelli, JJ.